Exhibit 10.45

HAMPTON ROADS BANKSHARES, INC.

EXECUTIVE SAVINGS PLAN TRUST

Effective July 23, 2006



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

TABLE OF CONTENTS

 

Section

  

Page

ARTICLE I ESTABLISHMENT OF TRUST

   2

ARTICLE II PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES

   3

ARTICLE III TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
THE COMPANY IS INSOLVENT

   4

ARTICLE IV PAYMENTS TO THE COMPANY

   6

ARTICLE V INVESTMENT AUTHORITY

   7

ARTICLE VI ACCOUNTING BY TRUSTEE

   8

ARTICLE VII RESPONSIBILITY OF TRUSTEE

   9

ARTICLE VIII COMPENSATION AND EXPENSES OF TRUSTEE

   10

ARTICLE IX RESIGNATION AND REMOVAL OF TRUSTEE

   11

ARTICLE X APPOINTMENT OF SUCCESSOR

   12

ARTICLE XI AMENDMENT OR TERMINATION

   13

ARTICLE XII MISCELLANEOUS

   14

ARTICLE XIII EFFECTIVE DATE

   15

ARTICLE XIV SIGNATURE PAGE

   16

EXHIBIT I CHANGE IN CONTROL DEFINITION

  



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

This Agreement authorized by the Board of Directors of Hampton Roads Bankshares,
Inc. on July 23, 2006, and made effective July 23, 2006, by and between Hampton
Roads Bankshares, Inc. (the Company) and Jack W. Gibson and Donald W. Fulton,
Jr., Trustee (collectively referred to as the “Trustee”).

RECITALS:

WHEREAS, the Company has adopted the Executive Savings Plan (the “Plan”);

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plan with respect to the individuals participating therein;

WHEREAS, the Company wishes to establish a trust (hereinafter called the
“Trust”) and to contribute to the Trust assets that shall be held hereunder,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency (as defined herein), until paid to the Plan participants, and their
beneficiaries in such manner and at such times as specified in the Plan;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as unfunded
Plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (ERISA); and

WHEREAS, it is the intention of the Company that the assets of the Trust be
comprised solely of shares of common stock of the Company to be distributed to
certain Plan Participants;

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed as of follows:

 

1



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE I

ESTABLISHMENT OF TRUST

1.01. The Company hereby deposits with the Trustee in trust $1.00, which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement. Capitalized terms that are not
defined in this Trust, are defined in the Plan.

1.02. The Trust hereby established is revocable by the Company; it shall become
irrevocable upon a Change of Control.

1.03. The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the Code), and
shall be construed accordingly.

1.04. The portion of the Trust principal that represents the Company Matching
Contributions, and any earnings allocated to the Account of Participant shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of the Plan participants and general
creditors as herein set forth. Plan participants and their beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any asset
of the Trust except for the Trust assets that are After-Tax Contributions.
Rights created under the Plan and this Trust Agreement for the Company Matching
Contributions and earnings allocated to a Participant’s Account shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against the Company and shall be subject to the claims of the Company’s general
creditors under federal and state law in the event of Insolvency, as defined in
Trust section 3.01.

1.05. The Company, may in its sole discretion, at any time, and from time to
time, make deposits of cash or of shares of its common stock in trust with the
Trustee to augment the principal to be held, administered and disposed of by
Trustee as provided in this Trust Agreement. Neither the Trustee nor any of the
Plan participants or beneficiaries shall have any right to compel such deposits.

 

2



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE II

PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES

2.01. The Company shall deliver to Trustee annually a schedule (the “Payment
Schedule”) that indicates the number of shares payable in respect of each of the
Plan participants (and their beneficiaries), that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plan), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, the Trustee shall make payments to each of the Plan
participants and their beneficiaries in accordance with such Payment Schedule.
The Trustee shall make provision for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan and shall pay
amounts withheld to the appropriate taxing authorities or determine that such
amounts have been reported, withheld and paid by the Company.

2.02. The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

2.03. The Company may make payment of benefits directly to the Plan participants
or their beneficiaries as they become due under the terms of the Plan. The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan, the Company shall make the balance of each such payment as it
falls due. The Trustee shall notify the Company when principal and earnings are
not sufficient. In such case when the principal of the Trust, and any earnings
thereon are insufficient to make payments in accordance with the terms of the
Plan, the Trustee shall make payments first to those participants and
beneficiaries in pay status (on a pro rata basis if necessary) and on a pro rata
basis to any additional participants and beneficiaries in the order in which
they become entitled to benefits.

 

3



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE III

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS

TO TRUST BENEFICIARY WHEN THE COMPANY IS INSOLVENT

3.01. The Trustee shall cease payment of benefits to the Plan participants and
their beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code, or (iii) the
Company (including its subsidiary bank) has its assets seized or frozen under
regulatory action.

3.02. At all times during the continuance of this Trust, as provided in Trust
section 1.04, the principal and income of the Trust shall be subject to claims
of general creditors of the Company under federal and state law as set forth
below except for Trust assets that represent the After-Tax contributions.

(a) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, Trustee shall
discontinue payment of benefits to the Plan participants and their
beneficiaries. The insolvency of any member of the controlled group (as defined
in Code Section 414) of the Company, shall not in and of itself, cause the
Company or any other member of the Company’s controlled group, to be deemed
Insolvent.

(b) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

(c) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to the Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Plan participants or their beneficiaries to pursue
their rights as general creditors of the Company with respect to benefits due
under the Plan or otherwise.

(d) The Trustee shall resume the payment of benefits to the Plan participants or
their beneficiaries in accordance with Article II of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).

3.03. Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Trust section 3.02 hereof and
subsequently resumes such

 

4



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

payments, the first payment following such discontinuance shall include the
aggregate amount of all payments due to the Plan participants or their
beneficiaries under the terms of the Plan for the period of such discontinuance,
less the aggregate amount of any payments made to the Plan participants or their
beneficiaries by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance plus earnings on such difference.

 

5



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE IV

PAYMENTS TO THE COMPANY

Except as provided in Article III hereof, after the Trust has become
irrevocable, the Company shall have no right or power to direct the Trustee to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to the Plan participants and their
beneficiaries pursuant to the terms of the Plan.

 

6



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE V

INVESTMENT AUTHORITY

The Trustee may invest only in the Company’s common stock. The Trustee may
acquire the Company’s Stock through a purchase on the open market or a purchase
at fair market value from a Participant or the Company. All rights associated
with assets of the Trust shall be exercised by the Trustee or the person
designated by the Trustee, and shall in no event be exercisable by or rest with
Plan participants, except that Participants may direct how the Trustee shall
vote the shares allocated to a Participant. Dividends paid on the Company’s
common stock shall be reinvested by the Trustee in additional shares of common
stock. The Trustee shall not sell the securities. The Trustee shall distribute
the securities to a Plan participant in accordance with the provisions of the
Plan.

 

7



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE VI

ACCOUNTING BY TRUSTEE

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within sixty (60) days following the close of each
calendar year and within thirty (30) days after the removal or resignation of
the Trustee, the Trustee shall deliver to the Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, and showing all cash, securities and other property held in the Trust at
the end of such year or as of the date of such removal or resignation, as the
case may be.

 

8



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE VII

RESPONSIBILITY OF TRUSTEE

7.01. The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that the Trustee shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given by the Company which is contemplated by, and in
conformity with, the terms of the Plan or this Trust and is given in writing by
an authorized employee of the Company. Moreover, the Trustee shall incur no
liability to any person if there is a decline in the value of the securities
held by the Trustee. In the event of a dispute between the Company and a party,
the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

7.02. If the Trustee undertakes or defends any litigation arising in connection
with this Trust, other than litigation arising from actions taken by the Trustee
in conflict with the terms of this Trust or as a result of the Trustee’s
negligence or willful misconduct, the Company agrees to indemnify the Trustee
against the Trustee’s costs, expenses and liabilities (including, without
limitation, attorneys’ fees and expenses) relating thereto and to be primarily
liable for such payments. If the Company does not pay such costs, expenses and
liabilities in a reasonably timely manner, the Trustee may obtain payment from
the Trust.

7.03. The Trustee may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of its duties or obligations
hereunder.

7.04. The Trustee may hire and rely on advice given by agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder.

7.05. The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein.

7.06. Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

9



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE VIII

COMPENSATION AND EXPENSES OF TRUSTEE

The Company shall pay all administrative and Trustees’ fees and expenses. If not
so paid, the fees and expenses shall be paid from the Trust.

 

10



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE IX

RESIGNATION AND REMOVAL OF TRUSTEE

9.01. The Trustee may resign at any time by written notice to the Company, which
shall be effective thirty (30) days after receipt of such notice unless the
Company and the Trustee agree otherwise.

9.02. The Trustee may be removed by the Company on thirty (30) days notice or
upon shorter notice accepted by Trustee; provided, however, that upon a Change
in Control, as defined herein, the Trustee may not be removed by the Company for
three (3) years without the written approval of 75% of the Plan participants and
beneficiaries in interests in the Trust.

9.03. If the Trustee resigns or is removed within three (3) years of a Change in
Control, as defined herein, the Company, with the written approval of 75% of the
Plan participants and beneficiaries in interests in the Trust, shall select a
successor trustee in accordance with the provisions of Trust section 10.02 prior
to the effective date of the Trustee’s resignation or removal.

9.04. Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

9.05. If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Article X hereof, by the effective date of resignation or
removal under Trust section 9.01 or 9.02. If no such appointment has been made,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.

 

11



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE X

APPOINTMENT OF SUCCESSOR

10.01. If the Trustee resigns or is removed in accordance with the provisions of
Trust sections 9.01 or 9.02, the Company may appoint any third party, such as a
national bank with market-capitalization of $100,000,000 or more and with trust
powers under state law or other party that may validly exercise trustee powers
under state law, as a successor to replace the Trustee upon resignation or
removal. The appointment shall be effective when accepted in writing by the new
trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Company or the successor
trustee to evidence the transfer.

10.02. If the Trustee resigns or is removed pursuant to the provisions of Trust
section 9.03, the Company, with the written approval of 75% of the Plan
participants and beneficiaries in interests in the Trust may appoint any third
party such as a bank trust department or other party that may validly exercise
trustee powers under state law as a successor trustee. The appointment of a
successor Trustee shall be effective when accepted in writing by the new
Trustee. The new Trustee shall have all the rights and powers of the former
Trustee, including ownership rights in Trust assets. The former Trustee shall
execute any instrument necessary or reasonably requested by the successor
Trustee to evidence the transfer.

10.03. The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Articles
VI and VII hereof. A successor Trustee shall not be responsible for and the
Company shall indemnify and defend a successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

 

12



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE XI

AMENDMENT OR TERMINATION

11.01. The Trust Agreement may be amended by a written instrument executed by
the Trustee and the Company. Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Plan or shall make the Trust revocable
after it has become irrevocable in accordance with Trust section 1.02.

11.02. The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plan and all administrative expenses of the Trust shall have been paid,
unless sooner revoked in accordance with Trust section 1.02. Upon termination of
the trust any assets remaining in the Trust shall be returned to the Company.

11.03. Upon written approval of all participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to the Company.

12.04. Any other provision of this Trust to the contrary notwithstanding, the
Trust may not be amended by the Company for three (3) years following a Change
in Control without the prior written consent of 75% of the Plan participants and
beneficiaries in interests in the Trust, except to the extent necessary to
satisfy any legal or regulatory requirements under federal or state law and to
retain current tax status with respect to payments to the Plan participants and
beneficiaries.

 

13



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE XII

MISCELLANEOUS

12.01. Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

12.02. Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

12.03. This Trust Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.

 

14



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE XIII

EFFECTIVE DATE

The effective date of this Trust Agreement shall be July 23, 2006.

 

15



--------------------------------------------------------------------------------

Hampton Roads Bankshares, Inc.

Executive Savings Plan Trust

Effective July 23, 2006

 

ARTICLE XIV

SIGNATURE PAGE

As evidence of its adoption of the Trust, the Company and the Trustee have
caused this document to be executed by their duly authorized officers as of the
23rd day of July, 2006.

 

HAMPTON ROADS BANKSHARES, INC. By:  

 

Date:  

 

JACK W. GIBSON By:  

 

Date:  

 

DONALD W. FULTON, JR. By:  

 

Date:  

 

 

16